Citation Nr: 1047244	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  08-13 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from June 1986 to 
August 1986 and from October 1986 to October 1989.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In August 2010, the Veteran appeared before the undersigned 
Veteran's Law Judge and gave testimony in support of his claim.  
A complete transcript is of record.  


FINDING OF FACT

The Veteran's diagnosed schizophrenia is related to his military 
service.   


CONCLUSION OF LAW

Schizophrenia was incurred by the Veteran's active duty service.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and need not be further considered.  

Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service, and for 
some disorders, such as a psychosis, may be presumed if 
manifested to a compensable degree within the first post service 
year.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 
3.309.  This presumption operates even though there is no 
evidence of such disease during the period of service.  Id.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113.  

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  

In some cases, lay evidence is competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492  
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v.  
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).   
Specifically, lay evidence may be competent and sufficient to 
establish a diagnosis where (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A 
layperson is competent to identify a medical condition where the 
condition may be diagnosed by its unique and readily identifiable 
features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
Additionally, where symptoms are capable of lay observation, a 
lay witness is competent to testify to a lack of symptoms prior 
to service, continuity of symptoms after in-service injury or 
disease, and receipt of medical treatment for such symptoms.  
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. 
Principi, 16 Vet. App 370, 374 (2002).  

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App.  
429, 433 (1995) and Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. 
Cir. 1997) (and cases cited within).  In determining whether 
documents submitted by a Veteran are credible, the Board may 
consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The 
Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. Derwinski, 1 
Vet. App. 190, 192-193 (1991).  When the claim is in equipoise, 
the reasonable doubt rule is for application.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  

Here, the Veteran has been diagnosed with schizophrenia in VA and 
private medical records.  Thus, the first Watson requirement has 
been met.  In order for the Veteran to prevail, the evidence must 
show relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 
314 (1993).  

The Veteran's service treatment records show that he was treated 
for sleep problems in August and September 1989.  He indicated in 
October 1989 that he did not wish to undergo a separation 
examination.  

A private Record of Medication notes that in March 1990, in April 
1992 and in May 1992, the Veteran was taking Prolexin. The 
quantity was increased in June 1992.  Private medical records 
show that the Veteran was hospitalized in June 1990 at the Mental 
Health Resources Corporation.  He presented as depressive and 
paranoid, and it was noted that he was not taking his prescribed 
medication.  He was diagnosed with schizophrenia, residual type.  
Private records also show that he was treated in July 1990 at the 
Dayton Mental Health Center and that he was taking Prolexin and 
Cogentin.  

In a January 1994 private social assessment, it was noted that 
the Veteran had an extensive history of mental history prior to 
1993.  It was noted that the Veteran was first hospitalized in 
July 1990.  Thereafter the record shows continuing private 
treatment for psychiatric problems as well as VA treatment 
beginning in 2006.  

In a February 2007 letter, a private physician stated that he saw 
the Veteran in his office for a psychiatric examination.  It was 
noted that the Veteran was suffering from chronic severe paranoid 
delusions, lethargy, thinking difficulty, and auditory 
hallucinations.  It was noted that these symptoms started while 
the Veteran was in Korea at age 21.  The Veteran's history was 
documented.  He reported that he was seen in service for 
confusion, delusions, and hallucinations as well as suicidal 
thoughts.  He stated that he received no treatment since he was 
about to be discharged.  The examiner stated that more likely 
than not these symptoms were the beginning of his current 
paranoid schizophrenia.  It was noted that he was officially 
diagnosed with the disease about six months after discharge.  The 
Veteran was examined.  The diagnosis was, schizophrenia, paranoid 
type, chronic severe.  

In a September 2010 letter, the Veteran's mother reported that 
when the Veteran arrived home from the military, he was not the 
same person.  She stated that he did not go outside of the house 
for any reason.  She reported that he was annoyed by various 
sounds in the neighborhood.  She noted that he thought the siren 
which was a test for a tornado alert was an air raid siren.  

The Board acknowledges that the service treatment records show no 
finding of a psychiatric problem with the exception of sleep 
problems.  However the private records show treatment for a 
psychiatric disorder within the first post service year that 
required medication.  Thus the disorder was manifested to a 
compensable degree at that time.  Thus service incurrence is 
presumed.

Having established service incurrence and a current diagnosis, 
the Board must address whether the record supports a finding that 
the current findings are related to service.  First, the record 
contains a lay statement from the Veteran's mother that the 
Veteran's behavior had changed when he returned from service.   
The Veteran's mother is competent to report what she observed 
regarding the Veteran's behavior.  Layno v. Brown, 6 Vet. App. at 
469-71.  The Board has no reason to doubt the credibility of that 
statement, particularly after reviewing the Veteran's medical 
records.   

Further the Veteran has had continuing treatment for his 
psychiatric problems since 1990.  Service connection may be 
granted if the evidence shows that the condition was observed 
during service or as here, within the first post service year, 
and continuity of symptomatology was demonstrated thereafter, and 
if the evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 
488 (1997); 38 C.F.R. § 3.303(b). 

In this instance, a private examiner has stated that the 
Veteran's current disorder is related to his military service.  
With respect to the medical opinion, the doctor examined the 
Veteran and discussed his history.  While the claims file was not 
reviewed, the Board may not disregard a medical opinion solely on 
the rationale that the medical opinion was based on a history 
provided by the Veteran, and instead must evaluate the 
credibility and weight of the history upon which the opinion is 
predicated.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  The 
history provided by the Veteran is supported by the records that 
are in the file.  Additionally the examiner provided rationale 
for his finding.  Further the opinion stands uncontradicted in 
the record.  As a result, the opinion is of great probative 
value.  Nieves-Rodriguez, 22 Vet. App. at 304.   

After carefully reviewing the evidence of record, the Board finds 
that the evidence of record supports the Veteran's claim for 
service connection.  Although there is no evidence of complaints, 
findings, treatment or diagnoses for a psychosis in service, 
private treatment records dating from 1990, indicate ongoing 
treatment for schizophrenia, within the first year after his 
discharge from active duty.  Further, the Board finds a written 
statement from his mother concerning his behavior just after 
service to be credible as she is competent to give evidence about 
what she experienced and observed.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (noting competent lay evidence requires 
facts perceived through the use of the five senses).  

Likewise, given that a private physician found the Veteran's 
current schizophrenia had its onset in service the Board 
concludes that a remand for another medical opinion is not 
necessary.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) 

In sum, there is credible and competent lay evidence of 
psychological problems following service; and competent medical 
evidence indicating at a minimum that the Veteran's current 
schizophrenia was likely caused by his service.  The Board finds 
the Veteran's assertions of stressful situations in service and 
shortly thereafter are competent and credible and, when 
considering the medical evidence, reasonable doubt is resolved in 
the Veteran's favor.  Accordingly, the evidence supports service 
connection for schizophrenia.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a psychiatric disorder is granted.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


